Case 1:17-cv-00616-L.]V-|\/|.]R Document 20 Filed 04/18/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

WALTER SOB[ERAJ

Plaintiff(s),
MEDIA TION
CERTIFICATION

17 -CV- 616

UNITED STATES OF AMERICA

Defendant(s).

 

I hereby certify that:

 

/ The mediation session scheduled for 10/11/18 has been adjourned to 8/13/19 .

 

 

Case settled prior to the first mediation session.

 

 

 

 

Mediation session was held on

 

 

Case has settled. (Comment if necessary).

 

 

Case has settled in part. (Connnent below). Mediation will continue on

 

 

Case has settled in part. (Comment below). Mediation is complete.

 

 

Case has not setlled. Mediation Will continue on

 

 

 

 

Case has not setlled. Mediation is complete The case will proceed toward trial
pursuant to the Court's scheduling order.

 

 

Date: 04/18/2019 Mediator: /S/ Michael Menard

Additional Comments.°

 

 

 

Print Clear Form

